McWILLIAMS, Circuit Judge,
dissents:
I respectfully dissent and would adhere to the Order and Judgment of the panel heretofore filed in the instant case on March 13, 1984. Insofar as the record is concerned, the trial judge imposed sanctions without giving any reason. The trial judge did state that the amount of the “fine” or “sanction” was based on a statement made by the Chief Justice in a speech at an A.B.A. meeting.
In sum, the record does not support the action taken by the trial judge, and, in my view, the majority has filled in the gaps.